 



Exhibit 10.4

(LCC LOGO) [w08895w0889500.gif]

EMPLOYEE AGREEMENT AND GENERAL RELEASE



I.   The following Agreement is made between LCC International, Inc. (“LCC”) and
Mike McNelly (“you” “your”), 26052 Miralinda, Lake Forest, CA, 92630, relative
to the termination of your employment effective March 31, 2005. Unless LCC and
you enter into this Employee Agreement and General Release, you do not have a
right to any of the benefits described in this document. In consideration for
your agreeing to certain terms and conditions, as described below, LCC will
provide you with the following:



  •   Separation pay equivalent to one (1) year of salary at the current annual
base salary of $288,750.00 paid in a lump sum (with a deduction equal to
Employee’s estimated contribution to continued medical benefits), plus continued
medical benefits for one (1) year. The parties will work to find a mutually
acceptable means to also continue Employee’s life insurance coverage. All
required federal, state and local taxes will be deducted.     •   Your existing
laptop computer and associated components (monitor, docking station, wireless
keyboard and mouse and your existing mobile wireless telephone.     •   Access
to office space in LCC’s Mission Viejo office, for so long as LCC maintains an
office at that location, exclusively for the purposes of conducting LCC related
activities in connection with the Consulting Agreement between LCC and Michael
S. McNelly, and for a duration that is coterminous with the term of that
Agreement.     •   An allowance for Attorney’s fees associated with the
preparation and negotiation of this Agreement in an amount not to exceed
$2,000.00 paid against receipts.



II.   This release does not affect your rights, if any, to the continuation of
your health insurance benefits under COBRA. In addition, per current company
policy, you are also eligible to receive lump sum payment of any earned vacation
leave hours you have accrued, but not used, as of your termination date.  
III.   In consideration for the benefits listed above, you agree on behalf of
yourself and all of your heirs or personal representatives, to release and
forever discharge LCC, its parent company, and all of their present or former
officers, directors, members, owners, shareholders, agents, employees,
fiduciaries and insurers, from any and all causes of action or similar claims
for damages, whether known or unknown, that you have against LCC, arising out of
any event or transaction that occurred from the beginning of the world up to and
until the date this Agreement is signed, including, but not limited to, all
claims arising out of LCC’s decisions to terminate employees, and/or its
decisions regarding job classification, recruitment, hiring, salary rate,
severance pay, wages, benefits, overtime pay, promotions, transfers, employment
status, libel, slander, defamation, assault and battery, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any claims and actions for or in tort, contract, discrimination,
harassment, violation of public policy and/or arising under statute, including
but not limited to Title VII of the Civil Rights Act of 1964, as amended, The
Older Workers Benefits Protection Act, The Age Discrimination in Employment Act,
The Americans with Disabilities Act, The Family and Medical Leave Act, and any
other federal, state or local statute, law or rule or any types of damages,
wages, costs or relief available to you. You further promise that you will not
sue LCC, voluntarily act as a witness, or initiate any type of judicial action
against LCC with respect to any event or transaction that occurred before this
Agreement was executed. You understand that by signing this Agreement you
irrevocably and unconditionally waive all rights to recover relief or damages
concerning claims and causes of action released herein. You understand that this
is a GENERAL RELEASE.   IV.   While you understand that you have had such an
obligation since you began your employment with LCC, you reconfirm that you
shall not disclose any of the Company’s trade secrets or other confidential or
restricted information and shall not make use of such trade secrets or
confidential or restricted information in any fashion at any time. You also
agree to hold both the terms and the circumstances of this Agreement in strict
confidence. You hereby reaffirm your obligations under the Employee Agreement on
Ideas, Inventions and Confidential Information you executed when you joined LCC.
  V.   This Agreement and General Release does not constitute an admission of
any kind by LCC, but simply an accommodation which offers certain benefits to
which you would not otherwise be entitled in return for your agreeing to and
signing this document. You understand and agree that if you violate any of the
terms of this

 



--------------------------------------------------------------------------------



 



(LCC LOGO) [w08895w0889500.gif]



    Agreement and General Release, you will automatically forfeit all of these
benefits. Furthermore, if you violate this Agreement after receiving any of
these benefits, you agree to immediately return those benefits to LCC.   VI.  
You will have 21 calendar days from the date you initially receive these
documents within which to review and consider this Agreement. In the event that
you sign this Agreement, you have a period of seven (7) calendar days from the
execution date in which to revoke this agreement. This Agreement does not become
effective or enforceable until the revocation period has expired. You are
advised by LCC to consult with an attorney before executing this Agreement.  
VII.   You acknowledge that this Agreement shall become effective and
irrevocable within the time frames set above and reflects the entire agreement
between you and LCC. You acknowledge that you have entered into this Agreement
freely and voluntarily, that the benefits described in Section I of this
Agreement are the only consideration for signing this Agreement and that no
other statements, promises, or commitments of any kind, written or oral, have
been made to you by the Company to cause you to accept it.   VIII.   In the
event that either party breaches or threatens to breach any of the terms of this
Agreement and the non-breaching party retains counsel to cure the breach or
threatened breach, then the non-breaching party shall be entitled to recover,
along with all other damages as may be appropriate, the reasonable attorneys’
fees and costs incurred by the non-breaching party to cure the actual or
threatened breach.   IX.   This Agreement contains the entire agreement between
you and LCC and supersedes any other prior oral or written understandings or
agreements except for the letter of March 24, 2005 from Terri Feely relating
thereto. Any modification to this Agreement must be made in writing and signed
by both parties. This Agreement shall be governed by, and construed in
accordance with, the laws of Virginia. Each party hereby irrevocably submits to
the exclusive jurisdiction and venue of the federal and/or state courts of the
Commonwealth of Virginia for the purpose of any legal or equitable action
arising under this Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date indicated.

              LCC International, Inc.
7925 Jones Branch Drive
McLean, VA 22102
 
       
3/30/05
  By:   /s/ C. Thomas Faulders, III

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date
       

  Name:   C. Thomas Faulders, III 

     

--------------------------------------------------------------------------------


  Its:   CEO 

     

--------------------------------------------------------------------------------

Acknowledged and Accepted:

I HEREBY ACKNOWLEDGE THAT I HAVE BEEN GIVEN SUFFICIENT OPPORTUNITY TO CONSIDER
ALL THE PROVISIONS OF THIS AGREEMENT, THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND THE PROVISIONS OF THIS AGREEMENT, THAT I HAVE FREELY AND VOLUNTARILY
AGREED TO ALL THE TERMS AND CONDITIONS OF THE AGREEMENT, AND THAT I ACCEPT THIS
AGREEMENT AS MY OWN FREE ACT BY SIGNING BELOW:

     
3/30/05
  Michael S. McNelly

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date
  Employee

 